Citation Nr: 1629433	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 30 percent prior to August 8, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  John S. Berry, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, daughter, brother, and sister


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This appeal came before the Board of Veterans' Appeals (Board) from a June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a hearing before a Decision Review Officer of the RO in October 2012 and a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  Transcripts of the hearings are of record.

When this case was before the Board in March 2015, some issues were decided and the issue of entitlement to an initial rating in excess of 30 percent for PTSD was remanded for additional development.  While this matter was in remand status, the assigned rating was increased to 50 percent, effective August 8, 2015.  This did not satisfy the Veteran's appeal.  While the case was in remand status, the Veteran also perfected an appeal of a November 2015 rating decision denying service connection for sleep apnea, gastroesophageal disability and hypertension.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Gastroesophageal Disability, Hypertension, and Sleep Apnea

In September 2015, the Veteran was provided VA examinations, and the RO obtained supplemental opinions in October 2015.  After clinical evaluations, the diagnoses were gastroesophageal reflux disease (GERD), hypertension, and obstructive sleep apnea.  It is not necessary to provide the entirety of the rendered negative opinions here.  In pertinent part, the Board observes that the examiner utilized the phrase "true aggravation" in rendering the negative opinions.  The examiner did not provide a definition of "true aggravation," and the Board is otherwise unable to discern the meaning of this phrase.  

Further, the examiner referenced numerous medical and mental health comorbidities that can be easily intertwined and inseparable as justification for the negative etiological opinions and/or an inability to render opinions.  The examiner's opinions are, at best, unclear as to whether the Veteran's service-connected disabilities are some of the comorbidities and, if so, whether any of them caused or aggravated the Veteran's GERD, hypertension, or obstructive sleep apnea.  It appears as though the examiner is assessing whether any of the Veteran's service-connected disabilities, or the medication prescribed to treat those disabilities, are the primary cause or aggravator of his GERD, hypertension, or obstructive sleep apnea; no such opinion is required.  Indeed, aggravation is defined as a permanent worsening of a disability beyond its natural course.  In other words, the examiner is being asked if any of the Veteran's service-connected disabilities, or the medications prescribed to treat those disabilities, caused his GERD, hypertension, or obstructive apnea, or permanently worsened those disabilities to any degree.

Finally, the examiner predicated the negative etiological/aggravation opinions on the Veteran's inability to identify a specific medication prescribed to treat his service-connected disabilities as the origin of his claimed disabilities.  The Veteran does not assert, and the evidence of record does not otherwise establish that he has the knowledge, skills, or ability to render competent opinions as to the etiological relationship between medications and disabilities, including on the basis of aggravation.  The purpose of the examination is to obtain such opinions from a medical professional.

For the reasons discussed above, the Board finds the September and October 2015 VA examinations and supplemental opinions are inadequate.  Consequently, the Board finds that a remand is required in order to provide the Veteran with additional VA examinations.

PTSD

In the March 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA examination to assess the current severity of the Veteran's service-connected PTSD.  In so doing, the Board requested that the examiner "specifically address" the Veteran's history of assaultive behavior against family members, and "address" the Veteran's spouse's assertions that he hit her "many times," with no memory of such events afterward.  The Board also requested that the examiner "address" whether these reported assaults and alleged blackouts are attributable to his service-connected PTSD.

In August 2015, the Veteran underwent a VA examination.  Ultimately, the examiner stated that he had treated other PTSD patients who reported engaging in assaults with no memory thereof.  However, the examiner stated he could not "objectively provide" or cite any literature to support that such behavior was related to PTSD.

The Board finds that the examiner's opinion regarding the Veteran's history of assaults and blackouts is conclusory.  Moreover, the examiner is seemingly opining as to whether the Veteran's history of assaults and blackouts is definitively a manifestation of his PTSD, whereas, all that is required is whether it is at least as likely as not a manifestation.  Consequently, the Boards finds that the August 2015 opinion fails to satisfy the remand directives and, thus, a remand is required in order to obtain a supplemental opinion.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician or physicians with sufficient expertise to determine the nature and etiology of his GERD, hypertension, and obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated diagnostic tests and studies should be accomplished.  The examiner or examiners must review and specifically discuss the Veteran's assertions.  

After a thorough review of the evidence, the examiner or examiners should provide an opinion with respect to each of the disorders at issue as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected disability, to include any medication prescribed to treat the service-connected disabilities.

A complete rationale for all opinions expressed must be provided.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.  If an examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  All pertinent evidence of record must be made available to and reviewed by the VA examiner who administered the August 2015 VA examination to assess the severity of the Veteran's PTSD.  The examiner should consider and discuss whether the Veteran's history of assaults and alleged blackouts are at least as likely as not (a 50 percent probability or greater) a manifestation of his service-connected PTSD.

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.  If the examiner is unable to provide the required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record should be provided to and reviewed by a psychologist or psychologist who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

